Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The RCE on 5/04/2022 has been entered.

Priority
Applicant’s claim of priority to provisional application 63/000,975 on 327/2020 is noted.

Information Disclosure Statement
The IDS submission on 2/1/2022 has been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to because of the quality of the lines and characters, the drawings appear to be copies of original drawings or otherwise have had transmission or reproduction issues.  37 CFR 1.84(l) requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to state “a prefetcher state selector software to select a disable prefetcher state for a subsequent phase based on (a) first telemetry scores of the first phase of the workload and (b) previous telemetry scores for the disabled prefetcher state across a plurality of previous phases of the workload” but the limitation lacks support. This appears to be an effort to bring some elements of claim 4 into claim 1 but the limitations do not match (e.g. “of the enabled prefetcher state” in previous claim 4 vs “for the disabled prefetcher state” in amended claim 1). The specification does not appear to support this limitation based on a review of the specification and Applicant has not pointed to an explicit support or explained any implicit support. Similarly for claims 8, 15, and 22.
Claims 2-7, 9-14, 16-21, and 23-28 depend on claims 1, 8, 15, and 22, respectively, and are rejected for the same reasons.
Claim 3 has been amended to state “determine a first value corresponding to the previous telemetry scores” but this limitation lacks support. The only mention of previous telemetry scores is associated with storage, e.g. claim 7, but there’s no indication of determining a value corresponding to previous telemetry scores. Claim 4 has been amended to state “…based on a difference between (a) a third value corresponding to the first telemetry scores of the first phase of the workload and (b) the first value corresponding to previous telemetry scores for the disabled prefetcher state across the plurality of previous phases of the workload” which lacks support. The concerns with claim 3 continue here but further the original disclosure fails to indicate a difference between these two specific things being determined for the selection as claimed. Applicant has not pointed to an explicit support or explained any implicit support. Claim 5 contains the same concerns as claim 3 based on dependency. Similarly for claims 10-12, 17-19, and 24-26.
In the prior amendment, on 1/17/2022, Applicant has amended the claims to replace the “third prefetcher state” with “enabled prefetcher state” which lacks support. The first state is the enabled state and as noted in the original disclosure and claims the third and first states are distinct, meaning the third state cannot be the enabled state and limitations that apply to the third state do not necessarily apply to the first state. The related descriptions to these claims in the original disclosure all use the third state, not the first state and thus there’s a lack of clear support for the amendments as proposed. Further amendments, in claims 4 and 5 for example, note the first state is the disabled state and the second state is the enabled state, contradicting itself. Applicant should revert the claims to their prior form or point out specifically where support is found, explicitly or implicitly. Similarly for claims 10-12, 17-19, and 24-26.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 notes “the apparatus comprising: … instructions included in the apparatus;” which is confusing. The apparatus itself wouldn’t include/comprise instructions although the memory in the apparatus may. Beyond that the limitation appears redundant or recursive for the ‘included in the apparatus’ portion of the limitation. Examiner assumes, for the sake of examination, that this is meant to mean the memory stores instructions but would suggest revising the language to be in better idiomatic form to improve clarity.
Claims 23-28 depend on claim 22 and are rejected for the same reason.

Allowable Subject Matter
Claims 1-28 are currently rejected under 112 but are otherwise allowable. The closest prior art, Karve, teaches: An apparatus to dynamically enable or disable a prefetcher (FIG. 8, Ultra-conservative mode disables prefetching [0060]), the apparatus comprising: an interface to access telemetry data (FIG. 4 shows connections [interfaces] between elements of Prefetcher 208), the telemetry data corresponding to a counter (FIG. 4 Phase Counter 412 and/or Prefetch Utilization Counter 432) of a core in a central processing unit (FIG. 2 Core 1 205 of Processor 105), the counter corresponding to a first phase of a workload executed at the central processing unit when the core is operating in an enabled prefetcher state ([0055] and [0056] thread-specific counters 412 and 432 operating when the prefetcher is enabled or disabled); a prefetcher state selector to select a disabled prefetcher state for a subsequent phase based on the telemetry data (FIG. 4 Ramp Selector 415, [0057] “The ramp selector 415 may determine based on one or more criteria, e.g., the confidence or phase counter 412, the prefetch utilization counter 432, and current memory resource utilization (retrieved from the memory controller 220), whether to increase or decrease a rate at which prefetches occur at a given stream.” Further in [0060] it’s noted that the ramp selector 415 will eventually move to ultra-conservative mode where no prefetches are sent, disabling the prefetcher); and the interface to instruct the core in the central processing unit to operate in the subsequent phase according to the disabled prefetcher state ([0057] increase or decreasing the prefetch rate, [0060]). Karve fails to explicitly teach: “a prefetcher state selector software to select a disable prefetcher state for a subsequent phase based on (a) first telemetry scores of the first phase of the workload and (b) previous telemetry scores for the disabled prefetcher state across a plurality of previous phases of the workload”, in view of the rest of the limitations of claim 1.
Examiner notes that the limitations that make the claims allowable are the exact limitations that are subject to 112 rejections so changing the limitations will likely impact the determination of patentability.

Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. Applicant argues in substance:
Although in the previous response dated January 17, 2022, the Applicant provided replacement drawings that were clear, the Office Action maintains the objection because the drawings allegedly appear to be a copy of the original drawings. The Applicant traverses the objection to the drawings. It is clear that the previously submitted drawings satisfy the reproducibility requirements of the Office in view of the drawings having been successfully reproduced without issue in U.S. Patent Application Publication No. 2021/0011726 corresponding to the instant application.
Examiner respectfully disagrees. The objection is based on the quality of the drawings, they do not comply with the requirements of 37 CFR 1.84(l). The concern of “copies” is not of the original drawings, rather that the quality of the drawings makes them appear as if they are photocopies of drawings and are not of the quality required. The concern can been seen in the PGPub where the drawing on the cover sheet appears faded. As noted the concern is with furture reproduction, if the drawings on file are already faded then copies or reproductions of those images may not be clear or legible. Applicant should verify the format of the drawings, the use of any shading, etc and try to submit the drawings again. If this is a transmission error and/or the best quality that can be submitted then Applicant should contact Examiner to discuss and review the drawings.
In particular, the Office Action alleges that an "enabled prefetcher state" lacks support from the specification.
Examiner respectfully disagrees. The rejection isn’t that there is no enabled prefetcher state, rather that the change from “third prefetcher state” to “enabled prefetcher state” in the context of claim 3 etc is not supported. The first state is the enabled state and as noted in the original disclosure and claims the third and first states are distinct, meaning the third state cannot be the enabled state and limitations that apply to the third state do not necessarily apply to the first state (enabled state) as now amended.
At least paragraph [0051] of the instant specification discloses that "the prefetcher state selector 208 calculates a value corresponding to the telemetry score (e.g., an average, a weighted average, an empirical score, etc.) for the enabled states stored in the queue 212 and a second value corresponding to telemetry score for the disabled states stored in the queue 212" (emphasis added). Further, paragraph [0051] of the specification discloses "the example prefetcher state selector 208 (FIG. 2) determines the value corresponding to the telemetry score (e.g., average, weighted average, empirical value, etc.) per prefetcher state across phase(s) in the queue" (emphasis added).
This argument is not persuasive. [0051] does not support the previous amendments to claim 3, if anything it suggests the opposite with the second value calculation corresponding to the disabled states, not the enabled states as claimed.
Further, the Examiner alleges that the claims state that the first state is the disabled state and the second state is the enabled state. Office Action, p. 4. However, this statement is in error because the claims do not mention a first state or a second state.
This argument is not persuasive. They don’t mention them now because Applicant changed the limitations from first/second/third to enabled and disabled. The comment was about the overall context to help clarify the lack of support. Applicant seems to have confused the states when making amendments.
Additionally, claims 22-28 were rejected under 35 USC § 112(b) as allegedly indefinite. The Applicant traverses. Instructions may be in a number of places in an apparatus. For example, the instructions may be in one or more of the recited memory, a processor, a controller, and/or any other semiconductor chip and/or media capable of holding instructions. This would be clear to a person having ordinary skill in the art.
Examiner respectfully disagrees. The elements argued don’t hold instructions themselves, rather memory, be that a register, buffer, RAM, etc hold the instructions. They may be internal to the elements, e.g. a cache as part of a processor, but it’s still the memory that holds the instructions. Even assuming arguendo, that an apparatus itself can hold an instruction in a nebulous location, the limitation still contains redundant language that makes it unclear.
Applicant’s arguments, see page 3, filed 5/04/2022, with respect to the 102 rejection under Karve have been fully considered and are persuasive.  The 102 rejection of claims 1-28 has been withdrawn. 
In the interest of compact prosecution Examiner would request Applicant revert the current claim amendments and make any amendments from the original claims. If Applicant disagrees then Examiner respectfully request that Applicant show support for the amendments in the context the claims require – i.e. show where the limitations as now written can be found – and to explain any implicit support. For example, with the previous rejection of claim 3, where does the original disclosure show support not just for an enabled prefetcher state but that “determine a second value corresponding to the second telemetry scores for the enabled prefetcher state across the plurality of previous phases” as currently presented. Examiner is available for an interview at the number below to discuss any of the concerns above or to advise paths forward with prosecution.

Conclusion
When responding to this action, Applicant should point out the specific distinctions believed to render the claims patentable over the references and should specifically point out the support for any amendments made to the disclosure, see MPEP 714.02 and 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183